PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 10-4547
                                     _____________


                                 FLORENCIO ROLAN,
                                                Appellant

                                            v.

     BRIAN V. COLEMAN; THE DISTRICT ATTORNEY OF THE COUNTY OF
        PHILADELPHIA; THE ATTORNEY GENERAL OF THE STATE OF
                           PENNSYLVANIA
                            ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             (D.C. Civ. No. 08-cv-5438)
                    District Judge: Honorable Berle M. Schiller
                                 ______________

                            ORDER AMENDING OPINION
                                 ______________


At the direction of the Court the precedential opinion filed on May 17, 2012 is amended
as follows:

At page 20, final paragraph, third and fourth sentences:

              These comments were intended to convince the jury that
              Vargas’s testimony was unreliable because he did not
              immediately come forward. However, Rolan avers that the
              comments were misleading because the jury was never told
              that this Court had found trial counsel, Goldstein, to be
              ineffective for not investigating Vargas as a witness.
              According to Vargas Rolan, the Commonwealth should not
              have been allowed to comment on Vargas’s failure to testify
             without attributing the absence to the prior ineffective
             assistance of counsel ruling. Vargas Rolan also argues that
             the trial court’s failure to provide a sufficient curative
             instruction further exacerbated the impact of the prosecutor’s
             comments.


At page 22, paragraph continued from page 21:

             Vargas’s Rolan’s assertion that our prior ineffective
             assistance of counsel finding bears any impact on the second
             trial is without merit. We will, however, consider his due
             process claim, and determine whether the District Court
             properly found there to be no constitutional violation.

For the Court,


Marcia M. Waldron, Clerk
Date: June 7, 2012